Case 19-22715-CMB         Doc 388     Filed 01/21/20 Entered 01/21/20 15:32:35             Desc Main
                                     Document      Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                        )
                                               )
 5171 CAMPBELLS LAND CO., INC.,                )
                                               )   Bank. No. 19-22715 CMB
                                               )
                                               )   Chapter 11
                                Debtor.        )
                                               )
                                               )
 UNITED STATES OF AMERICA,                     )
                                               )
                                               )   Related to
                                Movant,        )   Document Nos. 308 and 352
                                               )
                 vs.                           )
                                               )
                                               )   Hearing Date
                                               )   2/20/2020 @ 2:30 PM
 5171 CAMPBELLS LAND CO., INC.,                )
                                               )
                                               )
                                Respondent.    )

  UNITED STATES’ OBJECTIONS TO DEBTOR’S CHAPTER 11 PLAN OF LIQUIDATION
                         DATED NOVMEBER 12, 2019

          The United States of America, on behalf of the Internal Revenue Service, by its attorneys,

 Scott W. Brady, United States Attorney for the Western District of Pennsylvania, and Jill

 Locnikar, Assistant United States Attorney, objects to the Debtor’s Chapter 11 Plan of

 Liquidation dated November 12, 2019 stating as follows:

          1.     The Internal Revenue Service has a claim against the Debtor in the amount of

 $68,722.46, all of which is an unsecured priority claim. This claim is estimated because the

 Debtor has not filed its corporate income tax return for the year 2018 or its Form 941,

 Employer’s Quarterly Employment Tax Return, for the quarter ended September 30, 2019.
Case 19-22715-CMB         Doc 388     Filed 01/21/20 Entered 01/21/20 15:32:35            Desc Main
                                     Document      Page 2 of 4



        2.      The Debtor’s Chapter 11 Plan of Liquidation dated November 12, 2019 is

 objectionable because:

                a. the Debtor has not filed its corporate income tax return, Form 1120, for the

 taxable year 2018 and its Form 941, Employer’s Quarterly Tax Return, for the third quarter of

 2019 so the IRS can compute its correct priority claim; and

                b. the plan indicates in paragraph 14.2 that the Debtor will receive a discharge

 upon confirmation of the plan. Under section 1141(d)(3) of the Bankruptcy Code, this Debtor is

 not entitled to a discharge since the Debtor will not engage in business after consummation of the

 plan and all property will be liquidated.

        WHEREFORE, the United States respectfully requests that this Honorable Court deny

 confirmation of the Debtor’s Chapter 11 Plan of Liquidation dated November 12, 2019.

                                                      Respectfully submitted:

                                                      SCOTT W. BRADY
                                                      United States Attorney

    Dated: 1/21/2020                          BY:      /s/ Jill Locnikar
                                                      JILL LOCNIKAR
                                                      Assistant United States Attorney
                                                      Joseph F. Weis, Jr. United States Courthouse
                                                      700 Grant Street, Suite 4000
                                                      Pittsburgh, PA 15219
                                                      Tel: (412) 894-7429
                                                      Fax: (412) 644-4549
                                                      Email: jill.locnikar@usdoj.gov
                                                      PA ID No. 85892
Case 19-22715-CMB            Doc 388      Filed 01/21/20 Entered 01/21/20 15:32:35          Desc Main
                                         Document      Page 3 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                                     )
                                                            )
 5171 CAMPBELLS LAND CO., INC.,                             )
                                                            )   Bank. No. 19-22715 CMB
                                                            )
                                                            )   Chapter 11
                                   Debtor.                  )
                                                            )
                                                            )
 UNITED STATES OF AMERICA,                                  )
                                                            )
                                                            )   Related to
                                   Movant,                  )   Document Nos. 308 and 352
                                                            )
 vs.                                                        )
                                                            )
                                                            )   Hearing Date
                                                            )   2/20/2020 @ 2:30 PM
 5171 CAMPBELLS LAND CO., INC.,                             )
                                                            )
                                                            )
                                   Respondent.              )


                                       CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing United States’ Objections to Confirmation
 of the Debtor’s Chapter 11 Plan of Liquidation dated November 12, 2019 was served by
 electronic notification on the following on January 21, 2020:

 Robert O. Lampl on behalf of Debtor
 rol@lampllaw.com

 Norma Hildenbrand on behalf of the United States Trustee
 Norma.L.Hildenbrand@usdoj.gov


                                                            /s/ Jill Locnikar
                                                            Jill Locnikar
                                                            Assistant U.S. Attorney
Case 19-22715-CMB         Doc 388    Filed 01/21/20 Entered 01/21/20 15:32:35        Desc Main
                                    Document      Page 4 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                             )
                                                    )
 5171 CAMPBELLS LAND CO., INC.,                     )
                                                    )   Bank. No. 19-22715 CMB
                                                    )
                                                    )   Chapter 11
                               Debtor.              )
                                                    )
                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
                                                    )   Related to
                               Movant,              )   Document Nos. 308 and 352
                                                    )
 vs.                                                )
                                                    )
                                                    )   Hearing Date
                                                    )   2/20/2020 @ 2:30 PM
 5171 CAMPBELLS LAND CO., INC.,                     )
                                                    )
                                                    )
                               Respondent.          )


                                             ORDER

          AND NOW, this ____ day of ________________, 2020, after notice and a hearing, it is

 hereby ORDERED and DECIDED that confirmation of the Debtor’s Chapter 11 Plan of

 Liquidation dated November 12, 2019 is denied.

                                                    __________________________
                                                    Bankruptcy Judge
